UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 West-Core Drilling, Inc. (Name of small business issuer in its charter) Nevada 27-0303972 (State or otherjurisdiction of incorporationor organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 561b West Main, Elko, Nevada, 89801 (Address and telephone number of registrant's principal executive officesand principal place of business) Travis Stephenson President and Chief Executive Officer 561b West Main
